CRICHTON, J.
additionally concurring with reasons:
hi fully subscribe to this Court’s grant of the State’s writ but write separately to emphasize that defense counsel have yet to identify the materiality or relevancy of the requested documents. Such a fishing expedition is abusive and contravenes the purpose of compulsory process, which is to enable the parties to proceed to hearing or trial with competent, admissible evidence. Cf. Government of Virgin Islands v. Mills, 966 F.2d 443, 445 (3d Cir. 1992) (“The Compulsory Process clause protects the presentation of the defendant’s case from unwarranted interference by the government, be it in the form of an unnecessary evidentiary rule, a prosecutor’s misconduct, or an arbitrary ruling by the trial judge.”) (emphasis added). Moreover, in my view, such abuse is a waste of the taxpayers’ money and the judiciary’s time and resources. The fact that this is a double capital murder case and of the utmost importance does not provide license for defense counsel to flagrantly disregard statutory and jurisprudential law.